SUMMARY ORDER
Plaintiff-appellant Jerome McKoy appeals pro se from a judgment of the District Court granting defendant-appellees’ motions for dismissal of plaintiffs complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) on the ground that (1) the District Court lacked subject matter jurisdiction, and that (2) plaintiffs claims were precluded under the doctrine of res judicata. See McKoy v. Potter, 06 Civ. 1186, 2006 WL 1676475 (S.D.N.Y. June 14, 2006). Plaintiffs complaint purported to “appeal” an earlier judgment of the District Court dismissing plaintiffs complaint in a prior action. See McKoy v. Potter, et al., 01 Civ.1984(SHS), 2002 WL 31028691 (S.D.N.Y. Sept. 30, 2002) (Sidney H. Stein, Judge), aff'd, 98 Fed.Appx. 28 (2d Cir.2004). In his initial action, plaintiff alleged, inter alia, race discrimination and disparate treatment in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.
We have reviewed plaintiffs claims and, substantially for the reasons set forth in Judge Chin’s careful and comprehensive opinion, we find each of them to be without merit. Accordingly, we hereby AFFIRM the judgment of the District Court, and DENY plaintiffs motions for a preliminary injunction, declaratory relief, and “sanction” for “default.”